IN THE SUPREME COURT OF THE STATE OF NEVADA


                THE STATE OF NEVADA,                                    No. 68291
                              Petitioner,
                         vs.
                THE LAS VEGAS JUSTICE COURT OF
                THE STATE OF NEVADA, IN AND FOR
                THE COUNTY OF CLARK; AND THE
                HONORABLE MELISSA SARAGOSA,
                                                                             FILED
                JUSTICE OF THE PEACE,                                        MAR 0 4 2016
                              Respondents,                                TRACIE K. UNDEMAN
                         and                                            CLERkg. SU REME COURT
                                                                        ay
                JOHN MERZANIS,                                               DEPUTYL
                                                                                   CLERI

                              Real Party in Interest.




                                 ORDER DISMISSING WRIT PETITION
                            This is an original petition for writ of mandamus or
                prohibition challenging a justice court's diversionary adjudication of
                misdemeanor DUI offenses using a nonstatutory veteran's court.
                            On December 16, 2015, this court ordered real party in
                interest to file an answer to the petition. Real party in interest has filed a
                motion to reconsider the order directing answer, indicating that the
                petition is moot as concerns real party in interest. Petitioner filed a
                joinder to the motion, indicating that the entire issue is moot and
                requesting that the petition be dismissed.
                            Cause appearing, we grant real party in interest's motion for
                reconsideration and we vacate our December 16, 2015, order directing an

SUPREME COURT
      OF
    NEVADA

(0) 1947A   e                                                                        I& -070111
                answer to the writ petition. Further, as it appears the issue raised in this
                writ petition has been rendered moot, we
                            ORDER this writ petition DISMISSED.


                                           /1..t      44;          ,J.
                                        Hardesty



                Saitta                                     Pickering
                                                                       P ek.o.A. Cup   ,   J.




                cc: Hon. Melissa Saragosa, Justice of the Peace
                     Attorney General/Carson City
                     Clark County District Attorney
                     William B. Terry, Chartered
                     Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA


A9 1947A
                                                      2